

EMPLOYMENT AND NON-COMPETITION AGREEMENT
This EMPLOYMENT AND NON‑COMPETITION AGREEMENT (this “Agreement”), dated as of
April 28, 2016, is between Speedy Group Holdings Corp., a Delaware corporation
(the “Employer”), and Roger Dean (the “Employee”).
WHEREAS, the Employer wishes to employ the Employee as Chief Financial Officer
of the Employer, and the Employee wishes to be employed as the Chief Financial
Officer of the Employer, on the terms set forth below.
NOW, THEREFORE, it is hereby agreed as follows:
§1.EMPLOYMENT. The Employer hereby employs the Employee, and the Employee hereby
accepts employment, upon the terms and subject to the conditions hereinafter set
forth.
§2.    DUTIES. The Employee shall be employed as the Chief Financial Officer of
the Employer. In such capacity, the Employee shall have the responsibilities and
duties customary for such offices and such other executive responsibilities and
duties as are assigned by the Chief Executive Officer of the Employer which are
consistent with the Employee’s position. At all times during the performance of
this Agreement, the Employee will adhere to the rules and regulations (the
“Policies”) that have been or may hereafter be established by the Employer’s
Board of Directors (the “Board”) (and any committee thereof) for the conduct of
the employees of the Employer and its subsidiaries or for the position or
positions held by the Employee. The Employee agrees to devote his full time and
best efforts to the performance of his duties to the Employer. Any additional
board service or similar roles with other organizations shall be subject to the
prior approval of the Board.
§3.    TERM. The initial term of employment of the Employee hereunder shall
commence on the date hereof (the “Commencement Date”) and shall continue until
the third (3rd) anniversary of the Commencement Date (the “Initial Term”),
unless earlier terminated pursuant to §6, and shall be renewed automatically for
additional one (1) year terms (each, a “Renewal Term”) thereafter unless
terminated by either party by written notice to the other given at least
forty-five (45) days prior to the expiration of the then current term.
§4.    COMPENSATION AND BENEFITS. Until the termination of the Employee’s
employment hereunder, in consideration for the services of the Employee
hereunder, the Employer shall compensate (or cause one of its subsidiaries to
compensate) the Employee as follows:
(a)    Base Salary. The Employer shall pay the Employee, in accordance with the
Employer’s then current payroll practices, a base salary (“Base Salary”). Base
Salary will be paid at an annual rate of $440,000.00. The Employee will be
eligible for merit-based increases of Base Salary based upon performance reviews
to be conducted on an annual basis.
(b)    Perfomance-Based Bonus. Subject to Schedule 1, for each calendar year
during the Term (commencing with the 2016 calendar year), the Employee shall be
eligible to receive a performance-based bonus (“Performance-Based Bonus”) equal
to 50% of Base Salary as follows:
(i)    25% of Base Salary if the Company’s EBITDA (as defined on Schedule 1)
target established by the Board in the annual budget for such calendar year is
met. Performance-Based Bonus payable in respect of any calendar year (if any)
shall be paid in the immediately following calendar year by the earlier to occur
of (A) 30 days following the completion of the consolidated audited financial
statements of the Employer and its subsidiaries for the calendar year for which
the Performance-Based Bonus was earned; and (B) April 30 of such immediately
following calendar year;
(ii)    25% of Base Salary based upon achievement (as determined by the
Employee’s supervisor) of specified non-financial objectives, which objectives
shall be agreed upon and documented by the Employee and the Employee’s
supervisor at the beginning of each fiscal year (and for 2016 calendar year,
within 30 days of the Commencement Date.)
The Performance-Based Bonus, if any, for the 2016 calendar year will be
pro-rated from the Commencement Date through December 31, 2016.
(c)    Stock Options. The Employee will be awarded an option to purchase 3,500
shares of Class B Common Stock of the Employer at an exercise price equal to the
fair market value of the Employer’s Class B Common Stock as of December 31,
2015, as determined by the Board in its discretion, on terms substantially
consistent with the Stock Option Agreement attached hereto as Exhibit A.
(d)    Long Term Incentive Plan. Provided the Employee’s employment is active
and in good standing with the Employer, the Employee shall be eligible to
participate in the Employer’s Long Term Incentive Plan (“LTIP”).
(e)    Vacation. The Employee shall be entitled to four (4) weeks vacation each
calendar year plus one (1) week sick time (pro-rated for any partial calendar
year of employment). Any vacation shall be taken at the reasonable and mutual
convenience of the Employer and the Employee.
(f)    Insurance; Other Benefits. The Employee shall be entitled to receive any
health, accident, disability and life insurance and other employee benefits
provided by the Employer under group health, accident, disability and life
insurance plans and other employee benefit plans and fringe benefits maintained
by the Employer for its full‑time, salaried executive employees as such benefits
may be modified from time to time by the Board.
(g)    Withholding. All amounts payable by the Employer to the Employee
hereunder (including, but not limited to, the Base Salary and Performance-Based
Bonus) shall be reduced prior to the delivery of such payment to the Employee by
an amount sufficient to satisfy any applicable federal, state, local or other
withholding tax requirements.
§5.    EXPENSES. The Employer shall reimburse the Employee for all documented
reasonable expenses of types authorized by the Employer and incurred by the
Employee in the performance of his duties hereunder. The Employee shall comply
with such budget limitations and approval and reporting requirements with
respect to expenses as the Employer may establish from time to time.
§6.    TERMINATION. The Employee’s employment hereunder shall commence on the
Commencement Date and continue until the expiration of the Initial Term, or any
Renewal Term as contemplated by §3 above, except that the employment of the
Employee hereunder shall earlier terminate:
(a)    Death. Upon the death of the Employee during the term of his employment
hereunder.
(b)    Disability. At the option of the Employer, in the event of the Employee’s
Disability (as defined below), upon thirty (30) days’ written notice from the
Employer. For purposes hereof, the Employee shall be deemed to have a
“Disability” if the Employee is unable (as reasonably determined in good faith
by the Board), on account of a physical or mental illness, injury or disease or
combination thereof, to perform his duties and obligations under this Agreement
for a period of more than 90 consecutive days or for a total of 180 days within
any 12 month period.
(c)    For Cause. For “Cause” immediately upon written notice by the Employer to
the Employee. For purposes of this Agreement, a termination shall be for Cause
if the Board shall reasonably determine, that any one or more of the following
has occurred:
(i)    the Employee shall have committed an act of fraud, embezzlement,
misappropriation or breach of fiduciary duty against the Employer or any of its
subsidiaries (collectively, the “Companies”), including, but not limited to, the
offer, payment, solicitation or acceptance of any unlawful bribe or kickback
with respect to the business of any of the Companies; or
(ii)    the Employee shall have been charged with, or convicted by a court of
competent jurisdiction of, or pleaded guilty or nolo contendere to, any felony
or any other crime that could reasonably be expected to have a material adverse
effect on the business or reputation of any of the Companies; or
(iii)    the Employee shall have committed a material breach of any of the
covenants, terms and provisions of §§7, 8 or 9 hereof; or
(iv)    the Employee shall have breached in any material respects any one or
more of the provisions of this Agreement (excluding §§7, 8 and 9 hereof),
including, without limitation, any failure to comply with the Policies, and such
breach shall have continued for a period of ten (10) days after written notice
to the Employee specifying such breach in reasonable detail; or
(v)    the Employee shall have refused, after written notice, to obey any lawful
resolution of or direction by the Board which is consistent with his duties
hereunder; or
(vi)    the Employee shall be chronically absent from work (excluding vacation,
illnesses or leaves of absence approved by the Board) and such absence shall
continue following written notice to the Employee; or
(vii)    the Employee, subject to Section 1 hereof, shall have failed to devote
his full time and best efforts to the performance of his duties to the Employer
and such failure continues for more than ten (10) days after written notice of
such failure has been given to the Employee; or
(viii)    the Employee shall have engaged in the unlawful use (including being
under the influence) or possession of illegal drugs or shall have possessed
illegal, unpermitted or unregistered weapons, in each case on the premises of
the Employer or any of its direct or indirect subsidiaries.
(d)    Resignation or Termination Without Cause. At any time, upon written
notice by either the Employer or the Employee to the other party hereto.
(e)    Resignation For Good Reason. The Employee may terminate his employment
for “Good Reason” upon prior written notice to the Employer. For purposes of
this Agreement, the term “Good Reason” shall mean a material breach by the
Employer of any of its obligations under this Agreement that shall have
continued for a period of thirty (30) days after written notice to the Employer
specifying such breach in reasonable detail and that is continuing as of the
date of termination. For purposes of this Agreement, “Good Reason” shall also
mean either a material diminishment of Employee’s duties or responsibilities by
Employer, or a relocation of Employee’s primary office location of over thirty
(30) miles.
(f)    Rights and Remedies on Termination.
(i)    If the Employee’s employment hereunder is terminated pursuant to §6(a),
§6(b) or §6(c), by the Employer pursuant to §6(d) following a determination by a
court or arbitrator that the Employee is restricted from providing services to
the Employer as contemplated hereby (or any similar judgment or ruling that
would require either or both of the parties to cease or discontinue the
employment arrangements contemplated hereby) (a “Negative Ruling”), by the
Employee pursuant to §6(d), or pursuant to §3 in connection with the expiration
of the Initial Term or any subsequent term hereunder, then the Employee (or his
estate, as applicable) shall be entitled to receive his Base Salary through the
date of termination or expiration.
(ii)    If the Employee’s employment hereunder is terminated by the Employer
pursuant to §6(d) (other than any such termination following a Negative Ruling),
in connection with the Employer’s election not to renew the Term or any Renewal
Term pursuant to §3 above, or by the Employee pursuant to §6(e), then the
Employee shall be entitled to continue to receive payment, in accordance with
the Employer’s then current payroll practices, of the Employee’s Base Salary in
effect at the time of such termination (the “Termination Date”) and COBRA
premiums for a twelve (12) month period following such termination (the
“Severance Period”), in addition to any unpaid Performance-Based Bonus for which
the performance period has ended and the Employee has qualified for; provided,
however, that (A) the Employee’s right to receive the foregoing payments is
expressly conditioned upon receipt by the Employer within thirty (30) days
following the Termination Date of a written release executed by the Employee, in
form and substance satisfactory to the Employer, of any and all claims or causes
of action of any nature relating directly or indirectly to such Employee’s
employment or termination of employment by the Employer, and (B) in the event
that the Employee breaches any of the covenants, terms or provisions of §§7, 8
or 9 hereof, without limiting any other rights that the Employer may have, the
Employer’s obligation to make payments under this §6(f)(ii) shall immediately
terminate.
(iii)    Except as otherwise set forth in this §6(f), the Employee shall not be
entitled to any severance, bonus or other compensation after termination other
than payment of any expense reimbursements under §5 hereof for expenses incurred
in the performance of his duties prior to termination or benefits or
compensation to which the Employee is entitled pursuant to applicable law (e.g.
COBRA).
§7.    INVENTIONS; ASSIGNMENT. All rights to discoveries, inventions,
improvements and innovations (including all data and records pertaining thereto)
related to the business of any of the Companies, whether or not patentable,
copyrightable, registrable as a trademark, or reduced to writing, that the
Employee may discover, invent or originate during the term of his employment
hereunder, either alone or with others and whether or not during working hours
or by the use of the facilities of any of the Companies (“Inventions”), shall be
the exclusive property of the Companies. The Employee shall promptly disclose
all Inventions to the Employer, shall execute at the request of the Employer any
assignments or other documents the Employer may deem necessary to protect or
perfect the rights of the Companies therein, and shall assist the Companies, at
the Companies’ expense, in obtaining, defending and enforcing the Companies’
rights therein. The Employee hereby appoints the Employer and each of the other
Companies, individually, as his attorney‑in‑fact to execute on his behalf any
assignments or other documents deemed necessary by the Employer or any of the
other Companies to protect or perfect their rights to any Inventions.
§8.    CONFIDENTIAL INFORMATION; NO CONFLICTS.
(a) The Employee recognizes and acknowledges that certain assets of, and
information relating to, the Companies, including, without limitation,
information regarding the Companies’ methods of operation, financial
information, strategic planning, operational budgets and strategies, payroll
data, management systems programs, computer systems, marketing plans and
strategies, merger and acquisition strategies and customer lists (hereinafter
called “Confidential Information”) are valuable, special, and unique assets or
information of the Companies and their affiliates. The Employee shall not,
during or after his term of employment, disclose any or any part of the
Confidential Information to any person, firm, corporation, association, or any
other entity for any reason or purpose whatsoever, directly or indirectly,
except as may be required pursuant to his employment hereunder; provided, that
Confidential Information shall in no event include (a) Confidential Information
which was generally available to the public at the time of disclosure by the
Employee or (b) Confidential Information which becomes publicly available other
than as a consequence of the breach by the Employee of his confidentiality
obligations hereunder. In the event of the termination of his employment,
whether voluntary or involuntary and whether by the Employer or the Employee,
the Employee shall deliver to the Employer all documents and data pertaining to
the Confidential Information and shall not take with him any documents or data
of any kind or any reproductions (in whole or in part) or extracts of any items
relating to the Confidential Information. Nothing contained within this §8 shall
prohibit the Employee from disclosing Confidential Information if such
disclosure is required by law, governmental process or valid legal process. In
the event that the Employee is legally compelled to disclose any of the
Confidential Information, he shall provide the Employer with prompt written
notice so that the Employer, at its sole cost and expense, may seek a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Agreement. In the event that such protective order or other remedy is not
obtained, or that Employer waives compliance with the provisions of this
Agreement, Employee shall furnish only that portion of the Confidential
Information that he is advised by counsel is legally required to be disclosed.
(b) The Employee represents and warrants to the Employer that, to the best of
his knowledge, the employment by the Employer of the Employee hereunder and the
services to be performed by the Employee pursuant to this Agreement are not
prohibited by, will not constitute a breach of and will comply in all respects
with any and all covenants, obligations and other contractual commitments that
have been undertaken by the Employee in connection with the Confidentiality,
Non-competition, Non-solicitation Agreement HR5 by and among the Employee and
Axcess Financial Services, Inc. (“Axcess”) dated as of June 11, 2012 (the “Prior
Agreement”), which the Employee believes to be the operative agreement
pertaining to his post-employment obligations with Axcess.  The Employee shall
not breach or violate any covenants, obligations or other contractual
commitments contained in the Prior Agreement in connection with any employment
or services engagements with the Employer.
§9.    NON‑COMPETITION. During the term of the Employee’s employment hereunder
and for the Designated Period (as defined below) after termination of the
Employee’s employment hereunder, the Employee will not (a) anywhere within any
county in which any Company conducts business, engage, directly or indirectly,
alone or as a shareholder (other than as a holder of less than one percent (1%)
of the common stock of any publicly traded corporation), partner, officer,
director, employee, consultant or advisor, or otherwise in any way participate
in or become associated with, any other business organization that is engaged or
becomes engaged in any business that provides the same or any substantially
similar services or products offered or planned to be offered by any of the
Companies during the term of the Employee’s employment or at the time of the
Employee’s termination or that any Company has notified the Employee at any time
prior to the time of such termination that it proposes to conduct and for which
any of the Companies have, prior to the time of such termination, expended
substantial resources (the “Designated Industry”), or (b) solicit any employee
of any of the Companies to leave its employ for alternative employment, or hire
or offer employment to any person to whom the Employee actually knows any of the
Companies has offered employment. For purposes hereof, the term “Designated
Period” shall mean eighteen (18) months. The Employee acknowledges that the
provisions of this §9 are essential to protect the business and goodwill of the
Companies. The Employee will continue to be bound by the provisions of this §9
until their expiration and shall not be entitled to any compensation from the
Employer with respect thereto except as provided above. If at any time the
provisions of this §9 shall be determined to be invalid or unenforceable by
reason of being vague or unreasonable as to area, duration or scope of activity,
this §9 shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter; and the Employee agrees that this §9 as so amended shall be
valid and binding as though any invalid or unenforceable provision had not been
included herein. The Employee hereby acknowledges that he has agreed to be bound
by the provisions of this §9 in consideration for the compensation, severance
and other benefits to be provided by the Employer to the Employee pursuant to
the terms of this Agreement.
§10.    GENERAL.
(a)    Notices. All notices and other communications hereunder shall be in
writing or by written telecommunication, and shall be deemed to have been duly
given if delivered personally or if mailed by certified mail, return receipt
requested, postage prepaid or sent by written telecommunication or telecopy, to
the relevant address set forth below, or to such other address as the recipient
of such notice or communication shall have specified to the other party hereto
in accordance with this §10(a):
If to the Employer, to:
Speedy Group Holdings Corp.
3527 North Ridge Road
Wichita, Kansas 67205
Attention: Don Gayhardt, President & Chief Executive Officer



With copies to:
Friedman Fleischer & Lowe, LLC
One Maritime Plaza
Suite 2200
San Francisco, CA 94111
Attention: Christopher Masto
Fax: (415) 402-2111

If to the Employee, to:
Mr. Roger Dean
[address]
[address]



(b)    Equitable Remedies. Each of the parties hereto acknowledges and agrees
that upon any breach by the Employee of his obligations under §§7, 8 and 9
hereof, the Employer will have no adequate remedy at law, and accordingly will
be entitled to specific performance and other appropriate injunctive and
equitable relief.
(c)    Severability. If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.
(d)    Waivers. No delay or omission by either party hereto in exercising any
right, power or privilege hereunder shall impair such right, power or privilege,
nor shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.
(e)    Counterparts. This Agreement may be executed in multiple counterparts
(including by telecopier), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
(f)    Assigns. This Agreement shall be binding upon and inure to the benefit of
the heirs and successors of each of the parties hereto, including any entity
which acquires substantially all of the assets or stock of the Employer.
(g)    Entire Agreement. This Agreement contains the entire understanding of the
parties and supersedes all prior agreements and understandings relating to the
subject matter hereof, including, without limitation, any other employment
agreements or any other agreements or memoranda entitling the Employee to
compensation (including any bonus) from the Employer or any of the Companies.
This Agreement shall not be amended except by a written instrument hereafter
signed by each of the parties hereto.
(h)    Governing Law. This Agreement and the performance hereof shall be
construed and governed in accordance with the laws of the State of New York.
(i)    Indemnity. If (i) Axcess threatens or commences any claim, action or
proceeding alleging that the Employee’s employment with the Employer and/or the
services provided by the Employee in accordance with this Agreement (an “Axcess
Action”) violate the Prior Agreement and any and all other covenants,
obligations, or contractual commitments that Axcess alleges that the Employee is
bound by in conjunction with his employment with Axcess, and (ii) such Axcess
Action does not arise from any breach by the Employee of the representations,
warranties or covenants under §8(b) or any other provision of this Agreement,
the Employer shall indemnify and hold harmless the Employee from and against all
losses, expenses, damages and liabilities arising therefrom (including
reasonable defense costs) up to $50,000.00, or such additional amount as the
parties may subsequently agree to in writing. The Employer shall have the
authority to assume and control the defense of an Axcess Action and, in any such
case, the Employee shall provide all information, assistance and cooperation as
the Employer may reasonably request in connection therewith.
(j)    Section 409A.
(i)    Purpose. This section is intended to help ensure that compensation paid
or delivered to the Employee pursuant to this Agreement either is paid in
compliance with, or is exempt from, Section 409A of the Internal Revenue Code of
1986, as amended and the rules and regulations promulgated thereunder
(collectively, “Section 409A”). However, the Employer does not warrant to the
Employee that all compensation paid or delivered to him for his is services will
be exempt from, or paid in compliance with, Section 409A.
(ii)    Amounts Payable On Account of Termination. For the purposes determining
when amounts otherwise payable on account of the Employee’s termination of
employment under this Agreement will be paid, which amounts become due because
of his termination of employment, “termination of employment” or words of
similar import, as used in this Agreement, shall be construed as the date that
the Employee first incurs a “separation from service” for purposes of
Section 409A on or following termination of employment.
(iii)    Reimbursements. Any taxable reimbursement of business or other expenses
as specified under this Agreement shall be subject to the following conditions:
(1) the expenses eligible for reimbursement in one taxable year shall not affect
the expenses eligible for reimbursement in any other taxable year; (2) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred; and (3) the right to
reimbursement shall not be subject to liquidation or exchange for another
benefit.
(iv)    Releases. Any amounts otherwise payable on account of the Employee’s
termination of employment under this Agreement which (i) are conditioned in any
part on a release of claims and (ii) would otherwise be paid (assuming the
release is given) prior to the last day on which the release could become
irrevocable assuming the Employee’s latest possible execution and delivery of
the release (such last day, the “Release Deadline”) shall be paid, if ever, only
on the Release Deadline, even if the Employee’s release becomes irrevocable
before that date. The Employer may elect to make such payment up to thirty (30)
days prior to the Release Deadline, however. If no such last day is specified in
this Agreement, then such last day will be the sixtieth (60th) day after the
Employee’s termination of employment.
(v)    Interpretative Rules. In applying Section 409A to amounts paid pursuant
to this Agreement, any right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments.
[Remainder of page intentionally left blank; signature page follows]
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed as of the date and year first
above written.


SPEEDY GROUP HOLDINGS CORP.


By:     /s/ Donald G. Gayhardt    
    Donald F. Gayhardt, President & Chief
Executive Officer    


EMPLOYEE


By: /s/ Roger Dean    
Roger Dean

SCHEDULE 1


“EBITDA” means, with respect to any calendar year, the sum of the Consolidated
Net Income (or loss) of the Employer and its subsidiaries for such calendar year
plus all amounts deducted in the computation thereof on account of (a) interest
expense (net of any interest income), (b) income taxes, and (c) depreciation and
amortization.
“Consolidated Net Income” means, for any calendar year, the net income (or loss)
of the Employer and its subsidiaries for such year on a consolidated basis
determined in accordance with generally accepted accounting principles applied
in a manner consistent with the Company’s audited financial statements for such
calendar year (but in any case eliminating all intercompany items and excluding
any extraordinary gains and/or losses including any gains and/or losses from the
sale or other disposition of assets other than in the ordinary course of
business).
If the Employer or any of its subsidiaries enters into any extraordinary
transaction in any calendar year, such as a business acquisition or disposition,
for purposes of Section 4(b) above the Board in the exercise of its sole
discretion may, at any time during such calendar year, adjust upward or downward
the target Revenue and/or EBITDA in the budget for such calendar year to take
into account such extraordinary transaction. The Board shall notify the Employee
of the adjusted budgeted Revenue and EBITDA for any such calendar year promptly
after the determination thereof.




